      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK


                                                         Plaintiff,

       COTTON INTERNATIONAL, INC.,
                                                                        Case No. 1:21-cv-02099
                             -v-
      WESTIN ST. JOHN HOTEL CO., INC., BAY VISTA                              Rule 7.1 Statement
      OWNERS ASSOCIATION, INC., SUNSET BAY
      CONDOMINIUM ASSOCIATION, LLC, SUNSET BAY
      VACATION OWNERS ASSOCIATION, LLC, and
      WESTIN VACATION MANAGEMENT COMPANY,        Defendant.




                     Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local
     General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
     to evaluate possible disqualification or recusal, the undersigned counsel for
      Westin Vacation Management Company               (a private non-governmental party)

     certifies that the following are corporate parents, affiliates and/or subsidiaries of
     said party, which are publicly held.




      Marriott Vacations Worldwide Corporation (“MVW”) is a publicly held company. MVW is the
      ultimateparent company for Defendant Westin Vacation Management Company. As of June 1, 2021,
      Blackrock,Inc. is the only publicly traded company that owns 10% or more of the stock in MVW.




                                                             /s/ Todd C. Norbitz
              June 1, 2021                                   ____________________
     Date:
                                                               Signature of Attorney


                                                              Attorney Bar Code: 2391472




Form Rule7_1.pdf SDNY Web 10/2007
